DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200).
With respect to claim 1, patent ‘961 recites an image forming apparatus, comprising:
an image bearing member (col. 17, line 28);
an image forming portion configured to form an image on the image bearing member (col. 17, lines 29-30);
a transfer portion configured to transfer the image on the image bearing member to a sheet (col. 17, lines 31-34);
(col. 17, lines 35-38);
a detection portion configured to detect one side edge position of the sheet in the width direction (col. 17, lines 44-50);
a reverse and re-conveyance portion configured to reverse a leading edge and a trailing edge of the sheet with respect to the sheet conveyance direction after a first image has been transferred onto a first surface of the sheet, and to re-convey a reversed sheet toward the moving portion for transferring a second image onto a second surface opposite to the first surface of the sheet (col. 17, lines 39-43 and col. 18, lines 7-9); and 
a controller,
wherein in a case that the first image is transferred onto the first surface of the sheet, the controller is configured to determine a first moving amount of the moving portion based on information of a first image position where the first image is borne on the image bearing member and information of a side edge position of the sheet detected by the detection portion to cause the moving portion to move the sheet by the first moving amount, and then to detect a trailing side edge position of the sheet (col. 17, lines 44-50 includes detection of the trailing side edge) by the detection portion in a state that the leading edge of the sheet has arrived at the transfer portion and the first image is transferred onto the first surface of the sheet (col. 17, line 66 to col. 18, line 3), and
wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second moving amount of the moving portion based on information of the second image position and information of a side edge portion of the reversed sheet (col. 18, lines 4-9).
However, patent ‘961 is silent (italicized portion is not taught by ‘961) regarding wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet, and then to determine a second moving amount of the moving portion based on information of the second image position and information of a side edge portion of the reversed sheet.
Asaba teaches in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position ([0040-0043]) where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet ([0052]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of adjusting the second image position as taught by Asaba to the controller of patent ‘961 to prevent displacement of registration for each side of a sheet  ([0009]; Asaba).
With respect to claim 2, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, wherein the controller is configured to move the sheet in the width direction by the moving portion before the first image is transferred onto the first surface based on the information of the first image position and on the side edge position of the sheet detected by the detection portion before the first image is transferred onto the first surface (col. 17, lines 51-58, in addition, the detection portion is configured to detect a first sheet position before a first toner image is transferred onto the first surface suggests that the detection portion detects the whole side edge of the sheet including a leading part of the sheet).
With respect to claim 6, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, 
wherein the reverse and re-conveyance portion is configured to reverse the sheet which has been conveyed in a condition in which a first end is a leading edge at the transfer portion such that a second opposite from the first end of the sheet becomes the leading edge (col. 17, lines 39-43), and 
(col. 17, lines 51-58).
With respect to claim 7, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, 
wherein the reverse and re-conveyance portion is configured to reverse the sheet which has been conveyed in a condition in which a first end is a leading edge at the transfer portion such that a second opposite from the first end of the sheet becomes the leading edge (col. 17, lines 39-43), and 
wherein the detection portion is configured to detect the trailing side edge position (col. 17, lines 51-58, in addition, the detection portion is configured to detect a first sheet position suggests that the detection portion detects the whole side edge of the sheet including the trailing part of the sheet), which is a side edge position of the trailing part of the sheet being conveyed with the first end as the leading edge after the moving portion has moved the sheet in the width direction based on a side edge position, detected by the detection portion, of a leading part of the sheet being conveyed with the first end as the leading edge (col. 17, lines 44-54), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).
With respect to claim 12, patent ‘961, as combined with Asaba, recites (citations to patent ‘961) the image forming apparatus according to claim 2, wherein after the moving portion moves the first surface of the sheet in the width direction (col. 17, line 66 to col. 18, line 3), the detection portion is configured to detect the side edge position of the sheet again as the trailing (col. 17, lines 47-50), and the controller is configured to adjust the second image position based on the information of the trailing side edge position ([0052], Asaba).
With respect to claim 13, patent ‘961, as combined with Asaba, recites (citations to patent ‘961) the image forming apparatus according to claim 1, wherein the controller is configured to adjust the second image position on the image bearing member in the width direction based on the information of the trailing side edge position, which is a side edge position of a trailing part of the sheet (col. 17, lines 59-63), and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200), and further in view of Atsumi (US Publication 2012/0141179).  
With respect to claim 8, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1.  However, patent ‘961, as combined with Asaba, is silent regarding wherein a first image position ([0125]; Atsumi) on the image bearing member (col. 17, line 28) of an image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of the trailing part of a preceding sheet conveyed to the transfer portion preceding to the succeeding sheet ([0124-0125]; Atsumi), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet in the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).
Atsumi teaches wherein a first image position ([0125]; Atsumi) on the image bearing member (col. 17, line 28) of an image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of the trailing part of a preceding sheet conveyed to the ([0124-0125]; Atsumi), wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet in the sheet conveyance direction (the first sheet position includes the trailing edge of the sheet).

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200), and further in view of Sako (US Patent 9,248,979).  
With respect to claims 9-11, patent ‘961, as combined with Asaba, teaches the image forming apparatus according to claim 1.  However, patent ‘961, as combined with Asaba, is silent regarding the image forming apparatus further comprising a rotator pair disposed upstream in the sheet conveyance direction of the moving portion and configured to butt a leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion; 
wherein the moving portion comprises a registration roller pair against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected; and 
wherein the moving portion comprises a shutter member against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected.
Sako teaches the image forming apparatus further comprising a rotator pair (conveyance roller pair 27) disposed upstream in the sheet conveyance direction of the moving portion (registration roller pair 26) and configured to butt a leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion (col. 5, lines 17-34; FIG. 2A-C); 
wherein the moving portion comprises a registration roller pair (26) against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C); and 
wherein the moving portion comprises a shutter member (roller pair 26) against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).
 (col. 2, lines 32-35; Sako).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US Patent 9,248,979) in view of Asaba (US Publication 2007/0065200).
With regards to claim 1, Sako teaches an image forming apparatus (100; FIG. 1), comprising:
an image bearing member (31);
an image forming portion (10) configured to form an image on the image bearing member (31; col. 3, lines 48-57 and col. 4, lines 51-56);
a transfer portion (34) configured to transfer the image on the image bearing member (31) to a sheet (col. 4, lines 51-56);
a moving portion (26; FIG. 2A-2C) disposed upstream of the transfer portion (FIG. 1) with respect to a sheet conveyance direction and configured to move the sheet in a width direction orthogonal to the sheet conveyance direction (col. 5, lines 4-16 and 52-54; FIG. 2C);
(25) configured to detect one side edge position of the sheet in the width direction (col. 4, lines 30-35);
a reverse and re-conveyance portion (50 and 60; FIG. 1) configured to reverse a leading edge and a trailing edge of the sheet with respect to the sheet conveyance direction after a first image has been transferred onto a first surface of the sheet, and to re-convey a reversed sheet toward the moving portion for transferring a second image onto a second surface opposite to the first surface of the sheet (col. 4, line 62 to col. 5, line 3; FIG. 1 shows the second end becoming the leading end after entering the duplex inversion unit 50); and
a controller (301), 
wherein in a case that the first image is transferred onto the first surface of the sheet, the controller is configured to determine a first moving amount of the moving portion based on information of a first image position where the first image is borne on the image bearing member (“target position” is directly related to the position determined on the transfer belt 31 (FIG. 1); FIG. 2A-C) and information of a side edge position of the sheet detected by the detection portion (25) to cause the moving portion (26) to move the sheet by the first moving amount (FIG. 2B-2C; col. 5, lines 29-62), and then to detect a trailing side edge position of the sheet by the detection portion (FIG. 5B shows the detection of the trailing side edge position (latter half) of the sheet as the leading edge arrives at the transfer portion 34) in a state that the leading edge of the sheet has arrived at the transfer portion and the first image is transferred onto the first surface of the sheet (col. 4, lines 42-56), and
wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second moving amount (FIG. 2B-2C; col. 5, lines 29-62) of the moving portion (26) based on information of the second image position and information of a side edge portion of the reversed sheet (col. 4, lines 42-56 and line 65 to col. 5, line 3; sheet correction is performed on each side of the sheet).
the controller is configured to determine a second image position where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet, and then to determine a second moving amount of the moving portion based on information of the second image position and information of a side edge portion of the reversed sheet.
Asaba teaches in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position ([0040-0043]) where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet ([0052]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of adjusting the second image position as taught by Asaba to the controller of Sako to prevent displacement of registration for each side of a sheet  ([0009]; Asaba).
With regards to claim 2, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the controller (CPU 301) is configured to move the sheet in the width direction by the moving portion (26) before the first image is transferred onto the first surface based on the information of the first image position (predetermined position on the transfer belt 31, i.e. target position shown on FIG. 2A-2C) and the side edge position of the sheet detected by the detection portion (25) before the first image is transferred onto the first surface (col. 5, lines 17-28).	
With regards to claim 6, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, 
wherein the reverse and re-conveyance portion is configured to reverse the sheet which has been conveyed in a condition in which a first end is a leading edge at the transfer potion such (col. 4, line 62 to col. 5, line 3; also see the conveyance path of FIG. 1), and 
wherein the controller (CPU 301) is configured to determine the first moving amount by which the moving portion (26) moves the sheet before the first image is transferred onto the first surface of the sheet (FIG. 2A-2C) based on a side edge position detected by the detection portion of a leading part of the sheet being conveyed with the first end as the leading edge (S611-613; FIG. 6).
With regards to claim 7, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, 
wherein the reverse and re-conveyance portion is configured to reverse the sheet which has been conveyed in a condition in which a first end is a leading edge at the transfer potion such that a second end opposite from the first end of the sheet becomes the leading edge (col. 4, line 62 to col. 5, line 3; also see the conveyance path of FIG. 1), and 
wherein the detection portion is configured to detect the trailing side edge position (FIG. 5B), which is a side edge position of a trailing part of the sheet being conveyed with the first end as the leading edge after the moving portion has moved the sheet in the width direction based on the information of the side edge position, detected by the detection portion, of a leading part of the sheet being conveyed with the first end as the leading edge (S610-613 is performed for each sheet being conveyed toward transfer roller pair 34 of FIG. 1; col. 10, line 45 to col. 11, line 41), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (FIG. 5B shows the detection at the trailing part of the sheet).
With regards to claim 9, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, further comprising a rotator pair (conveyance roller pair 27) disposed upstream of the moving portion (26) with  and configured to butt the leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion (col. 5, lines 17-34; FIG. 2A-C).
With regards to claim 10, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the moving portion comprises a registration roller pair (26) against which a leading edge of the sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).
With regards to claim 11, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the moving portion comprises a shutter member (roller pair 26) against which the leading edge of the sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).


Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US Patent 9,248,979) in view of Asaba (US Publication 2007/0065200), and further in view of Atsumi (US Publication 2012/0141179).
With regards to claim 8, Sako, as combined with Asaba, teaches the image forming apparatus according to claim 1.  However, Sako, as combined with Asaba, is silent regarding wherein the first image position on the image bearing member of the first image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of a trailing part of a preceding sheet conveyed to the transfer portion preceding the succeeding sheet, and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction.
Atsumi teaches wherein the first image position ([0125]; Atsumi) on the image bearing member (31) of the first image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of a trailing part of a preceding sheet conveyed to the transfer portion preceding the succeeding sheet ([0124-0125]), and wherein the trailing part of the sheet 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).
With regards to claim 12, Sako, as combined with Asaba, teaches the image forming apparatus according to claim 2.  However, Sako, as combined with Asaba, is silent regarding wherein after the moving portion moves the first surface of the sheet in the width direction, the detection portion is configured to detect the side edge position of the sheet again as the trailing side edge position , and the controller is configured to adjust the second image position based on a detection information.
Atsumi teaches wherein after the moving portion (R51, R52) moves the first surface of the sheet in the width direction ([0109]), the detection portion (171) is configured to detect the side edge position of the sheet again as the trailing side edge position ([0248]), and the controller is configured to adjust the second image position based on a detection information ([0246-0248]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).
With regards to claim 13, Sako, as combined with Asaba, teaches  image forming apparatus according to claim 1.  However, Sako, as combined with Asaba, is silent regarding wherein the controller is configured to adjust the second image position on the image bearing member  in the width direction based on the information of the trailing side edge position, which is a side edge position of a trailing part of the sheet, and wherein the trailing part of the sheet is 
Atsumi teaches wherein the controller is configured to adjust the second image position on the image bearing member ([0121-0125]) in the width direction based on the information of the trailing side edge position, which is a side edge position ([0246-0248]) of a trailing part of the sheet ([0271-0272] suggests the combination of the embodiments to satisfy correction of the sheet in duplex printing mode), and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853